DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are no longer rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph in view of the amendments filed 6 May 2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al. (US 2013/0224688) in view of Hansen et al. (US 2016/0022378) and Ouellette et al. (US 2016/0206403).
As to claim 13, Mayr teaches a method for making a dental crown (“Process for producing a dental article” (Title)), comprising steps of: receiving a design for a dental crown ([0255]: “An STL computer file describing the 3-dim. shape of the article to be produced (e.g. dental veneer) was loaded into the software of the printer (ZCorp 310 plus printer; ZCorporation, Burlington, USA).”), comprising: a wall having a bottom edge (see the Figures, for example. The crown illustrated in Fig 3 has a wall with a bottom edge); and an occlusal portion joined with the wall opposite the bottom edge (as shown in Figs 1-3), the wall and the occlusal portion forming an interior surface and an opposing exterior surface (as illustrated in Fig 1, item 3, referred to as Part B), wherein a thinnest portion of the wall has a thickness of less than 300 microns ([0045]: “Dental articles are typically of small size and may comprise sections having a wall thickness in the range of about 100 µm to 1000 µm”), wherein the wall and the occlusal portion both comprise an additively manufacturable material ([0089-0090]: the ceramic material of the crown is zirconia. [0099]: “Part B is produced by a rapid-prototyping technology”), and making the dental crown using additive manufacturing ([0099]: “Part B is produced by a rapid-prototyping technology”). 
Mayr does not teach wherein the wall includes a retention feature on the interior surface, and the retention feature comprises a circumferential rib feature receding from the interior surface of the wall. Rather Mayr [0189-0190] teaches adhesion between dental components depends upon surface geometry and small cavities or recesses in the surfaces, but not the specific retention feature and identification feature as claimed. 
However, Hansen teaches a zirconia dental crown wherein the wall includes a retention feature (retention feature groove 40) on the interior surface, and the retention feature comprises a circumferential rib feature receding from the interior surface of the wall. See Fig. 6 and [0077].
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr to include the groove structure of Hansen. Such a person would have been motivated to do so in order to achieve the benefits of the groove 40 of Hansen such as improved retention, especially in view of Mayr’s teaching that the surface geometry and small recesses are important for adhesion.
Mayr in view of Hansen does not teach: wherein the interior surface of the wall includes an identification feature, and the identification feature comprises at least one of a tooth number, a crown size, a lot number, or a custom crown case identification number.
However, Ouellette teaches a 3D printed dental crown wherein a surface of the crown includes an identification feature. See [0046] and Figs 4A-4E including tooth indicators 440A-440E. The identification features are taught at [0046] in one embodiment to be a tooth number (“In this embodiment, indicator 440A may be comprised of five individual marks that represent a binary coding system, hence 2^5=32 patterns are possible, where each pattern represents a tooth number.”). See also Fig 5D and [0048] which teaches tooth number 550a as inscribed text, rather than in binary code. [0054] teaches, “The 3D printer may add horizontal axis alignment marks, vertical axis alignment marks, and/or tooth identifiers.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr in view of Hansen to include the identification feature of Ouellette. Such a person would have been motivated to do so in order to achieve the benefits of the identification features of Ouellette such as reducing confusion among an artisan installing the dental crowns in a patient’s mouth, as well as indicating proper horizontal alignment of the crown (see [0058]).
Mayr in view of Hansen and Ouellette further obviates: additively manufacturing the wall, the occlusal portion, the retention feature, and the identification feature. (Since the entirety of Mayr and Ouellette are made by rapid prototyping aka 3D printing, and since the retention feature of Hansen is obviated to be part of the geometry of Mayr, the geometry of the combination of Mayr in view of Hansen and Ouellette is obviated to be made by the rapid prototyping process of Mayr and Ouellette.).
As to claim 14, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature protrudes from the interior surface (Ouellette [0048]: “The numbers could be added to the inside or outside surface of the veneers (or crowns or bridges) as identifiers.”) of the wall 100 microns. 
Examiner notes Ouellette teaches at [0054] the identification marks are “added” by the 3D printer, but it is not explicitly stated whether the marks are protruding from the surface. However, the marks must either be indents or protrusions from the surface, the choice between two options is therefore considered “obvious to try” and is not considered patentably distinct. See MPEP § 2143 I E. Furthermore, the specific distance the features protrudes from the wall is considered to be a matter of design choice. Choosing any reasonable protrusion distance does not appear to be patentably distinct from any other distance. Moreover, it is clear from Ouellette’s alignment marks 210 the printer useful for manufacturing the Ouellette’s crown has a resolution of at least 100 microns.
As to claim 15, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature has a dimension of 1000 microns (Ouellette teaches one dimension of a mark in [0047] is “about 2 millimeters” which includes 1000 microns.). 
As to claim 16, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the identification feature comprises a company name (as it is taught by Ouellette for an identification feature to exist on a dental crown, the particular details of the identification feature being a brand name is considered “printed matter.” See MPEP § 2111.05. Examiner has determined the matter is not functionally or structurally related to the associated physical substrate above the fact that some identification feature exists and thus the limitation that the identification feature is a company name is owned no patentable weight.). 
As to claim 18, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the wall is fracturable at the rib feature in order to adjust a height of the crown (the groove 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the groove 40 is a thinner wall section, the wall is capable of being fractured at that section. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 19, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the retention feature comprises multiple circumferential rib features receding from the interior surface of the wall (Hansen Fig. 6 shows three grooves 40). 
As to claim 20, Mayr in view of Hansen and Ouellette teaches the method of claim 19, wherein the receiving step includes receiving the design wherein the wall is fracturable at each of the multiple rib features in order to adjust a height of the crown (the grooves 40 of Hansen causes the design of Mayr in view of Hansen to be fracturable. Because the grooves 40 are a thinner wall section, the wall is capable of being fractured at those sections. Fracturing the wall at any of the illustrated grooves would have adjusted the height of the crown.).
As to claim 23, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the wall and the occlusal portion comprise zirconia (see Mayr [0089-0090]).
As to claim 24, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the rib feature has a width along the interior surface of the wall of at least 250 microns (Hansen [0077] teaches the grooves 40 should have a width 92 of “about 0.05-0.7mm” which is larger than 250 microns.).
As to claim 25, Mayr in view of Hansen and Ouellette teaches the method of claim 13, wherein the receiving step includes receiving the design wherein the rib feature recedes from the interior surface of the wall by at least 150 microns (Hansen [0077] teaches the grooves 40 should have a depth of “about 0.05-0.4mm” which is larger than 150 microns.).
Claims 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr in view of Hansen and Ouellette as applied to claim 13 above, and further in view of Huynh (US 2012/0100501).
As to claim 22, Mayr in view of Hansen and Ouellette teaches the method of claim 13, but does not teach the receiving step includes receiving the design wherein the wall includes notches extending fully through the wall at the bottom edge. However, in the field of dental crowns, it was known at the time the invention was effectively filed for notches to extend fully through the crown wall at a bottom edge. See Huynh which teaches windows 11 extend though the wall of crown 1 (Fig 1 and 4c, for example).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Mayr in view of Hansen and Ouellette to include the windows of Huynh. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to  “allow for [ ] resin to extrude through the windows 11 and come into contact with adjacent teeth. The resin will form a connection with the primed tooth 6 and/or adjacent teeth via the windows 11” [Huynh 0012]. Thus, such an artisan would have expected the crown to form a stronger bond between adjacent teeth.
As to claim 26, Mayr in view of Hansen, Ouellette, and Huynh teaches the method of claim 22, wherein the receiving step includes receiving the design wherein the notches have a width of at least 500 microns along the bottom edge (Huynh [0008] teaches “the windows 11 can comprise a large percentage of the surface area of the side in which they are located (e.g. greater than 50%).” Considering the typical size of a crown, the width of a window 11 is considered to be larger than 500 microns).
As to claim 27, Mayr in view of Hansen, Ouellette, and Huynh teaches the method of claim 22, wherein the receiving step includes receiving the design wherein the notches extend by at least 1000 microns along the interior surface of the wall away from the bottom edge (Huynh [0008] teaches “the windows 11 can comprise a large percentage of the surface area of the side in which they are located (e.g. greater than 50%).” Considering the typical size of a crown, a window 11 is considered to extend at least 1000 microns along the interior surface of the wall away from the bottom edge).
Response to Arguments
Applicant’s arguments, see page 5, filed 6 May 2022, with respect to the rejection(s) of claim 13 under Mayr and Manne have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayr, Hansen, and Ouellette.
Applicant argued Manne doesn’t teach the claimed identification features. Examiner provides Ouellette which teaches identification features, including tooth numbers, are added to the interior or exterior of a crown surface during a 3D printing operation of the crown.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        20 May 2022